Citation Nr: 1115294	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  07-06 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to an effective date earlier than August 30, 2002 for the award of a 10 percent rating for a residual scar from the excision of a lump under the left clavicle.   



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney




ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran had active military service from September 1970 to January 1972.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which awarded a 10 percent rating for the Veteran's service connected scar effective August 30, 2002, following a Board decision on the matter.  

In an October 2008 decision, the Board denied an effective date earlier than August 30, 2002 for the award of the 10 percent rating.  That effective date was based on the change in criteria for scarring which listed elements of disfigurement.  One such element, used to grant the compensable rating, was the size of the scar.  The Veteran appealed, and in a July 2009 order, the Court of Appeals for Veterans Claims (Court) approved a Joint Motion for Remand by the parties, vacating the October 2008 decision and remanding the matter to the Board.  In an April 2010 decision, the Board again denied an earlier effective date for the 10 percent rating.  The Veteran once again appealed, and in an October 2010 Order, the Court approved a Joint Motion for Remand by the parties, thus vacating the April 2010 decision and remanding the matter to the Board.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

In the October 2010 Joint Motion, the parties noted that a remand was necessary in order for the Board to consider the Veteran's lay statements concerning his scar.  Specifically the appellant has repeatedly asserted that he was afforded a VA examination in September 1998 during which the VA examiner specifically told him that his scar was disfiguring.  Unfortunately, there is no September 1998 VA examination of record and past efforts to obtain a copy of this reported examination have been unsuccessful.  However, as noted by the Joint Motion, the Veteran's lay testimony concerning what the examiner told him could be competent evidence concerning disfigurement.  Accordingly, the parties found that the Board is required make an assessment as to the competency of the Veteran's statements.  Depending on this threshold finding of competence, the Board may also have to consider their credibility and probative value.  

Prior to making these findings, however, the joint motion instructed the Board to ensure that it complies with its earlier October 2003 remand instructions.  Specifically, in an earlier October 2003 remand (concerning the Veteran's claim for increase for the service-connected scar), the Board noted that the Veteran had identified a particular individual at the RO, [redacted], to whom he had allegedly given a copy of the September 1998 VA examination report.  Thus, in the remand the Board instructed the RO to attempt to contact this individual to attempt to obtain the report.  However, as noted by the Joint Motion, there is no indication from the evidence of record that that the RO ever attempted to contact [redacted].  Accordingly, the parties agreed that a remand was necessary to ensure that the RO complied with the October 2003 Board remand instruction to contact [redacted] to determine the existence of the September 12, 1998 VA medical examination, if any.  The Joint Motion also noted that if VA was unable to make contact with Mr. [redacted], its efforts to do so needed to be well-documented.  Consequently, given that this explicit joint remand instruction requires specific action by the RO the case must be remanded.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should make all reasonable efforts to contact [redacted].  If the RO is successful in contacting Mr. [redacted], he should be asked whether he recalls receiving a copy of the September 12, 1998 VA examination report from the Veteran or if he otherwise has any recollection of the existence of this report.  If the RO is unsuccessful in contacting Mr. [redacted], they should specifically document the unsuccessful attempts made and such documentation should be added to the claims file.  

2.  The RO should then readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


